Citation Nr: 1429267	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected right carpal tunnel syndrome (CTS), right upper extremity.
 
2. Entitlement to service connection for CTS, left upper extremity.

3. Entitlement to service connection for bilateral hearing loss.
 
4. Entitlement to service connection for chronic prostatitis. 

5. Entitlement to service connection for a neurological disorder, left hip.

6. Entitlement to service connection for a neurological disorder, right lower extremity.
 
7. Entitlement to service connection for a neurological disorder, left lower extremity.

8. Entitlement to service connection for chronic sinusitis.
9. Entitlement to service connection for bursitis, right hip, to include as secondary to service-connected lumbar strain or service-connected status-post removal pilonidal cyst.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, granted service connection for CTS, right upper extremity, and assigned the same an initial 10 percent rating, and denied service connection for the remaining claims on appeal. 

The Veteran testified during a September 2010 hearing at the RO before a Decision Review Officer (DRO), a transcript of which is of record. 

The issues of entitlement to service connection for chronic sinusitis and bursitis, right hip, to include as secondary to service-connected lumbar strain or service-connected status-post removal pilonidal cyst, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the course of the appeal, the Veteran's service-connected CTS, right upper extremity, is manifested by no more than mild impairment in the median nerve distribution.

2. The Veteran is not shown to have a current diagnosis of CTS, left upper extremity.

3. The Veteran is not shown to have a current diagnosis of bilateral hearing loss that meets the criteria for qualification as a disability for VA purposes.

4. The Veteran is not shown to have a current diagnosis of chronic prostatitis.

5. The Veteran is not shown to have a current diagnosis of a neurological disorder, left hip.

6. The Veteran is not shown to have a current diagnosis of a neurological disorder, right lower extremity.

7. The Veteran is not shown to have a current diagnosis of a neurological disorder, left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for CTS, right upper extremity, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.14, 4.27, 4.124a, Diagnostic Code (DC) 8515.

2. The requirements for service connection for CTS, left upper extremity, are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, (2013); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

3. The requirements for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R.       §§ 3.102, 3.159, 3.385 (2013); Brammer, 3 Vet. App. at 225.

4. The requirements for service connection for chronic prostatitis are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R.             §§ 3.102, 3.159 (2013); Brammer, 3 Vet. App. at 225.

5. The requirements for service connection for a neurological disorder, left hip, are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.102, 3.159 (2013); Brammer, 3 Vet. App. at 225.

6. The requirements for service connection for a neurological disorder, right lower extremity, are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.102, 3.159 (2013); Brammer, 3 Vet. App. at 225.

7. The requirements for service connection for a neurological disorder, left lower extremity, are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013); Brammer, 3 Vet. App. at 225.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the Veteran's increased rating claim, such arises from his disagreement with the initial evaluation assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded an examination conducted by a private examiner on behalf of VA (QTC examination) in May 2009 and a VA examination January 2013. The examiners considered the Veteran's medical history, including his lay reports of his symptomatology; and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). All identified and authorized post-service treatment records available and relevant to this issue have been requested or obtained. Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As to the service connection claims denied herein, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R.         §§ 3.102, 3.159, 3.326(a) (2013). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). Notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a pre-adjudication letter dated in October 2008 the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, the effect of this duty upon his claims. In addition, this letter also informed him of how disability ratings and effective dates are assigned. See Dingess, 19 Vet. App. at 484. The Veteran has not asserted any deficiencies in the notice provided. The Board thus finds that the duty to notify the Veteran has been satisfied.

The Board also finds that VA has satisfied its duty to assist the Veteran. The Board notes that the balance of the Veteran's service treatment records appear to be unavailable. The Veteran was requested to provide any service treatment records in his possession by a September 2008 letter, which he later submitted, and informed of the unavailability of such in April 2013. 

VA has a heightened duty to consider resolving reasonable doubt in favor of the claimant, to assist the claimant in developing the claim, and to explain its decision when there are lost or missing service records. Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). But missing records concerning a veteran's service, while unfortunate, do not lower the threshold for an allowance of a claim. No presumption, either in favor of the claimant or against VA, arises in this circumstance when there are lost or missing service records. Cromer, 19 Vet. App. 215. The legal standard for proving the claim is not lowered. Rather, the Board's obligation to discuss and evaluate evidence is heightened. Russo, 9 Vet. App. 46; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188 (1999). In this case, however, as to the service connection claims denied herein, it is significant that the threshold inquiry, whether there is evidence of a current disability, does not require review of the Veteran's service treatment records. 

The Veteran was afforded an audiological QTC examination in June 2009 and a QTC general examination as to the service connection claims denied herein in May 2009. The Board finds that there are adequate reports of examination in the present appeal. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examiners took into account the Veteran's statements and performed a thorough evaluation, which allowed for a fully-informed evaluation of the claimed disabilities. It does not appear that the examiners reviewed the claims file. However, as discussed above, as to the service connection claims denied herein, it is significant that the threshold inquiry, whether there is evidence of a current disability, does not require review of the Veteran's service treatment records and there is no indication that review of the Veteran's private treatment records was required in order for any examiner to properly diagnose the Veteran. 

As noted the Veteran was afforded a personal hearing before a DRO at the RO in September 2010 and a transcript of the hearing has been associated with the claims file.  The transcript reflects that the appellant was afforded an extensive opportunity to present hearing testimony, evidence, and argument on the issues on appeal.  Appropriate colloquies were conducted between the appellant, his representative and the DRO in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

Additionally, the Board finds there has been substantial compliance with its December 2012 remand directives. The United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the AMC sought, from multiple sources, the Veteran's service treatment records and afforded the Veteran a review examination for his CTS, right upper extremity. The AMC later issued a Supplemental Statement of the Case (SSOC) in May 2013. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).


I. Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R.   § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

 In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his CTS, right upper extremity. The medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

By the June 2009 rating decision, the Veteran's CTS of the right upper extremity was initially assigned a 10 percent rating under DC 8599-8515, contemplating paralysis of the median nerve. 38 C.F.R. § 4.124a, DC 8515. Unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27.
The assignment of a particular code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One code may be more appropriate than another based on such factors as a claimant's relevant medical history, current diagnosis, and demonstrated symptomatology. Any change in an assigned code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

DC 8515 provides differing rating schedules, depending on whether the disability in question affects the major or minor hand. At his May 2009 QTC examination, the Veteran characterized himself as being right-handed. Hence, in rating the Veteran's right hand CTS; the Board will apply the criteria applicable to the major hand.

Under DC 8515, for the major hand, mild incomplete paralysis of the median nerve warrants a 10 percent rating. Moderate incomplete paralysis of the median nerve warrants a 30 percent rating. Severe incomplete paralysis of the median nerve is assigned a 50 percent rating. In instances where disabilities of the major hand are manifested by complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances, a maximum schedular 60 percent rating is assigned. 38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

On QTC examination in May 2009, the Veteran complained of tingling and numbness of the fingers, at the pinky and ring finger. He reported weakness in all fingers. All symptoms were worse with repetitive hand activity, and occurred intermittently, as often as daily, lasting 1 hour. He reported daily symptoms over the past year, and noted that during flare-ups, his ability to perform daily functioning was impacted by weakness while gripping, rotating, or writing. He denied current treatment. He reported that the functional impact of his CTS on employment consisted of limited ability to do data entry work. 

He demonstrated range of motion of the right wrist of dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees. Joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive motion. The Veteran could tie his shoelaces and fasten buttons without difficulty. He could pick up a piece of paper and tear it without difficulty. His right hand fingertips could approximate the proximal transverse crease of the palm. With the thumb attempting to oppose the fingers, measurement between the tip of the right thumb, and the pad of the right thumb, and the tip of the fingers was 0 centimeters, for each finger. His right hand strength was within normal limits. Motor and sensory function was within normal limits, and in regards to the right median nerve, such revealed neuritis, with sensory dysfunction demonstrated by positive right Phalen's sign.

At his September 2008 DRO hearing, the Veteran reported that he had problems grasping and could not grip as strongly as he used to. He described a scenario wherein he attempted to use a hammer and was only able to drive in three nails before his right hand pain caused him to stop. 

On VA examination in January 2013, the Veteran reported weakness and lost grip in the right hand after using the right hand for a period of time. He had to recently stop painting after 2 hours. He reported that his pain was diffuse and reported that the severity and rapidity of onset of his symptoms depended on the type and duration of the activity. His pain, once it began, could last for 2 days. He complained of associated tingling in the right pinky and ring fingers. He reported that he treated his CTS with over-the-counter medication with some relief, that his symptoms had never been incapacitating, and that he had not missed work. 

He demonstrated mild paresthesias and/or dysesthesias and intermittent pain of the right upper extremity, without constant pain or numbness. Muscle strength testing revealed normal results, without atrophy, and reflex testing revealed normal results. Phalen's sign was negative on the right. His radial, median, ulnar, musculocutaneous, circumflex, long thoracic, and upper, middle, and lower radicular group nerves were all normal. Incomplete paralysis of the nerves was not found. Results of December 2012 electromyography (EMG) included in the examination report were normal. The examiner reported that the Veteran's right hand CTS did not impact his ability to work. The examiner concluded that there was no clinical evidence of any neurological dysfunction of the right hand, the relevant nerves were intact, and EMG was normal. 

To warrant an initial rating in excess of 10 percent, the next highest rating under DC 8515, the Veteran must demonstrate moderate incomplete paralysis of the median nerve. 38 C.F.R. § 4.124a, DC 8515. There is no evidence or assertion of such. 

On QTC examination in May 2009, as discussed above, the examiner simply noted that there was neuritis of the right median nerve, with sensory dysfunction demonstrated by Phalen's positive sign of the right wrist. The only symptoms at that time were tingling, numbness, and weakness. The Veteran was able to conduct all practical tests given, and was able to complete all dexterity tests given, without evidence of difficulty or distance measured between the digits and hand. Strength and motor and sensory function was normal. On VA examination in January 2013, the Veteran reported that his symptoms had never been incapacitating, and that he had not missed work. The examiner concluded that there was no clinical evidence of any neurological dysfunction of the right hand, the relevant nerves were intact, and EMG was normal. 

The Veteran has competently and credibly reported his symptoms, to include weakness, tingling, and numbness, with subsequent difficulty completing tasks. There is however, no evidence of symptoms that approximate more than mild incomplete paralysis of the median nerve, or the involvement of any other nerve such that alternative diagnostic criteria should be considered; and DC 8515 may thus not serve as a basis for an initial rating in excess of 10 percent for service-connected CTS, right upper extremity. 38 C.F.R. § 4.124a, DC 8515.

Additionally, the presently assigned rating contemplates the level of any noted muscle and/or motion impairment associated with the Veteran's CTS, right upper extremity; therefore, to assign separate disability evaluations based on these symptoms would constitute improper pyramiding and would not most accurately reflect the predominant manifestation of the conditions. See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also Butts. Therefore, there is no basis to assign a disability evaluation in excess of the ratings presently assigned, to include under DC 8515.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected CTS, right upper extremity. The claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
The Board finds that the rating criteria contemplate the Veteran's CTS, right upper extremity, productive of weakness, numbness, and tingling, symptoms that are either specifically contemplated in the rating criteria, or of the same type and degree as the symptoms contemplated by the rating criteria. The Veteran has not reported, and there is no medical evidence of symptoms outside of the type and degree of the symptoms contemplated by the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal and referral for consideration of an extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. In this regard, during the course of the appeal, the Veteran has specifically reported that he had not missed any work due to his CTS, right upper extremity. There is no evidence or assertion that his disability renders is impossible to follow a substantially gainful occupation. Therefore, the Board finds that further consideration of a TDIU is not warranted.


II. Service Connection

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. § 1110. The Court has interpreted the requirement of current disability thus: 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. 223, at 225. 
The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In this case, there is no current evidence showing diagnoses of the disabilities denied herein, specifically, CTS, left upper extremity, bilateral hearing loss that meets the criteria for qualification as a disability for VA purposes, chronic prostatitis, and neurological disorders of the left hip and bilateral lower extremities. As there is no evidence establishing a current diagnosis of such, there cannot be a discussion as to whether there exists a medical nexus between active service and these disabilities. Thus, service connection for these disabilities is not warranted. 

A. CTS, Left Upper Extremity

The Veteran's August 2008 Report of Medical Assessment, his only relevant service treatment record available, is silent for complaints or diagnosis of the left hand, or CTS. During private treatment during service, in July 2008, he reported numbness and tingling of the right hand, and reported no symptoms related to the left hand. On QTC examination in May 2009, the Veteran reported CTS of the right hand, present for 2 years. The Veteran reported his symptoms to include weakness of all fingers. The examiner considered the Veteran's complaint of bilateral CTS and only diagnosed him with CTS, right upper extremity, after physical examination. On VA examination in January 2013, the examiner, subsequent to review of the Veteran's symptoms to include weakness and tingling and physical examination, to include consideration of a December 2012 EMG, the examiner determined that there was no clinical evidence of any neurological dysfunction of the left hand, the relevant nerves were intact, and EMG was normal. 

While the Veteran has asserted that he has CTS, left upper extremity, there is no evidence of a post-service diagnosis of the same, despite examinations in May 2009 and January 2013. 

B. Bilateral Hearing Loss

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's August 2008 Report of Medical Assessment, his only relevant service treatment record available, is silent for complaints or diagnosis of bilateral hearing loss. On QTC examination in June 2009, the Veteran reported that he had been diagnosed with bilateral hearing loss, and that the problem had existed since 2003. He demonstrated puretone thresholds, in decibels, of 15, 20, 20, 25, 25, for the left ear, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Left ear word recognition was 100 percent. He demonstrated puretone thresholds, in decibels, of 15, 15, 20, 20, 20, for the right ear, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Right ear speech recognition was 98 percent. 

As the Veteran did not demonstrate an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of these frequencies of 26 decibels or greater, or speech recognition scores using the Maryland CNC Test of less than 94 percent, his bilateral hearing loss does not meet the criteria for qualification as a disability for VA purposes. 38 C.F.R. § 3.385.

C. Chronic Prostatitis.

The Veteran's available and relevant service treatment record, his Report of Medical Assessment dated in August 2008, indicates that he complained of prostatitis, with treatment nine months prior. The examiner noted "no significant chronic condition." On QTC examination in May 2009, the Veteran reported being diagnosed with prostatitis, existing since 2007, and complained of urinary frequency. Laboratory results were normal. The examiner, subsequent to examination, determined that there was no pathology to support a diagnosis of chronic prostatitis. During his September 2010 DRO hearing, he reported that he was treated during service for prostatitis, and that a urine sample revealed such and he was told he would have prostatitis for life.

While the Veteran was treated during service for prostatitis, no chronic condition was noted at service separation, and there is no evidence of a post-service diagnosis or chronic prostatitis, despite examination in May 2009. 

D. Neurological Disorder, Left Hip

The Veteran's August 2008 Report of Medical Assessment, his only relevant service treatment record available, is silent for complaints or diagnosis of a neurological disorder, left hip. On QTC examination in May 2009, the Veteran reported being diagnosed with a bilateral hip condition, existing since 2005, due to repetitive activity and/or injury. Physical and X-ray examinations of the left hip were normal. The examiner considered the Veteran's complaints of bilateral hip symptoms and/or disorders and only diagnosed him with right hip, bursitis. During his September 2010 DRO hearing, the Veteran reported that his left hip disorder was related to his 1999 in-service treatment for a cyst.

While the Veteran has asserted that he has a neurological disorder of the left hip, there is no evidence of a post-service diagnosis of the same, despite examination in May 2009. 


E. Neurological Disorder, Bilateral Lower Extremities

The Veteran's August 2008 Report of Medical Assessment, his only relevant service treatment record available, indicates that he reported the loss of feeling the bilateral lower extremities. During service, the Veteran sought private treatment. In May 2007, he reported low back pain with pain in his legs, the right worse than the left. Deep tendon reflexes were slightly diminished more on the right than on the left. He was diagnosed with lumbar herniated nucleus pulposus, and intermittent radiculopathy. In June 2007, he reported low back pain and right leg pain, and was diagnosed with lumbar facet arthropathy and right lower extremity radicular pain. In January 2008, he reported low back pain, with some right sciatic complaints. In July 2008, he reported low back pain with radiation to both lower extremities with some numbness and tingling, more so on the right. He was diagnosed with sciatica. 

On QTC examination in May 2009, the Veteran reported being diagnosed with a bilateral lower extremity condition, existing since 2005, and described such as constant tingling and numbness, with abnormal sensation, pain, and weakness, due to nerve disease. He reported treatment with injections in 2006 and 2007. The Veteran's leg length was equal, and his gait was normal. He did not require assistive devices, and his feet did not reveal signs of abnormal weight-bearing, breakdown, callosities, or abnormal wear. Neurological examination was negative for any disabilities of the bilateral lower extremities. His motor function was within normal limits, as was his sensory function and ankle jerks, bilaterally. The examiner, subsequent to examination, determined that there was no pathology to support a diagnosis of a neurological disorder of the bilateral lower extremities. There was no disorder found, neurological or mechanical, of the bilateral lower extremities.

During his September 2010 DRO hearing, he reported that his neurological disorders, bilateral lower extremities, were related to his 1999 in-service treatment for a cyst.

While the Veteran demonstrated in-service symptoms related to the bilateral lower extremities, including losing feeling, radicular pain, sciatic pain, sciatica, and radiculopathy, there is no evidence of a post-service diagnosis or a neurological disorder of the bilateral lower extremities, despite examination in May 2009. 

As to all of the disabilities discussed above, the Veteran is competent to report his in-service experiences, as well as his current symptoms. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). There is no evidence that the Veteran is not credible. 

However, to the extent that the Veteran purports to offer evidence of diagnoses of the disabilities claimed, by his lay statements, the Board finds that such statements are not competent, as the diagnosis of these disabilities is a complex medical question. There is no evidence that he has the requisite medical expertise or training to diagnose or to determine the diagnostic studies required to diagnose the disabilities claimed, or otherwise diagnose the same based on symptoms reported or observed. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). His lay statements as to whether he is indeed diagnosed with the disabilities claimed thus lack probative value, as they are not competent.

The issue in the present appeal, as discussed above, is whether the Veteran has a current disability as to his claimed CTS, left upper extremity, bilateral hearing loss that meets the criteria for qualification as a disability for VA purposes, chronic prostatitis, and neurological disorders of the left hip and bilateral lower extremities. Subsequent to QTC and VA examinations and review of the Veteran's lay statements, the Board finds that there is no probative evidence of the disabilities claimed. In this regard, the Board places greater probative weight on the objective medical findings rendered in the QTC and VA examination reports. 

Based on the above, pursuant to 38 U.S.C.A. § 1110, since the Veteran does not have a current disability, as to his claimed CTS, left upper extremity, bilateral hearing loss that meets the criteria for qualification as a disability for VA purposes, chronic prostatitis, and neurological disorders of the left hip and bilateral lower extremities, for which service connection can be granted, the claims must be denied by operation of law. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

An initial rating in excess of 10 percent for service-connected CTS, right upper extremity, is denied.
 
Service connection for CTS, left upper extremity, is denied.

Service connection for bilateral hearing loss is denied.
 
Service connection for chronic prostatitis is denied. 

Service connection for a neurological disorder, left hip, is denied.

Service connection for a neurological disorder, right lower extremity, is denied.
 
Service connection for a neurological disorder, left lower extremity, is denied.


REMAND

The Veteran's August 2008 Report of Medical Assessment, his only relevant service treatment record available, is silent for complaints or diagnosis of sinusitis. During service, in September 2006, the Veteran sought private treatment and reported a cough for one week, with a headache and mild pressure to the frontal aspect of the face. He was diagnosed with an upper respiratory infection. Also during service, in November 2007, he was diagnosed by a private physician with sinusitis. On QTC examination in May 2009, the Veteran reported that he had been diagnosed with chronic sinusitis, since 2005, with treatment with over-the-counter medication for allergies. Physical examination revealed that the there was no allergic rhinitis or sinusitis. Sinus X-ray examination was normal. The examiner, subsequent to examination, determined that there was no pathology to support a diagnosis of chronic sinusitis. During his September 2010 DRO hearing, he reported daily sinus attacks, with current treatment.

While the QTC examiner, in May 2009, found no evidence of sinusitis, the Board has considered the Veteran's September 2010 DRO hearing testimony indicating current symptoms and current treatment. It thus appears that there exists outstanding private treatment records and on remand, the Veteran should be afforded an opportunity to supplement the record with evidence of the sinusitis that he described in his DRO hearing. If such private treatment records reveal a diagnosis of sinusitis, the Veteran should be afforded a VA examination to determine the etiology of the same, specifically considering his in-service symptoms and diagnoses.

The Veteran has been diagnosed with bursitis, right hip, and demonstrated in-service-complaints of loss of feeling in the right leg. He has asserted that such is the result of in-service treatment, in 1999, for a cyst. He is service-connected for status-post removal pilonidal cyst. While no neurological disorder of the bilateral lower extremities has been diagnosed, the Board has considered that the Veteran has complained of right leg pain during treatment for his service-connected lumbar strain. On remand, the Veteran should be afforded a VA examination to determine the etiology of his bursitis, right hip, or any other right hip disability found present, specifically considering his in-service symptoms and his service-connected status-post removal pilonidal cyst and lumbar strain.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA-compliant notice as to his claim of entitlement to service connection for bursitis, right hip, to include as secondary to service-connected status-post removal pilonidal cyst or service-connected lumbar strain, that informs him of the evidence not of record: (1) that is necessary to substantiate the claim; (2) that he is to provide; and (3) that VA will attempt to obtain. The notice must also inform him that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

2. Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in favor of his outstanding private treatment records reflecting treatment for the sinusitis he reported at the time of his September 2010 DRO hearing. Advise the Veteran that he may submit such records if he so chooses. Obtain any identified and authorized private treatment records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the 

3. Then, if, and only if, there is evidence of sinusitis, schedule the Veteran for a VA examination to determine the etiology of such. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sinusitis was incurred in service, or is otherwise related to service, specifically considering his in-service symptoms and diagnoses of sinusitis and upper respiratory infection. 

4. Schedule the Veteran for a VA examination to determine the etiology of his bursitis, right hip, as well as any other right hip disability found present. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bursitis, right hip, or any other right hip disability found present, was incurred in service, or is otherwise related to service, specifically considering his in-service symptom of losing feeling in his right leg.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bursitis, right hip, or any other right hip disability found present, is proximately due to, or the result of, his service-connected status-post removal pilonidal cyst or service-connected lumbar strain. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that bursitis, right hip, or any other right hip disability found present, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected status-post removal pilonidal cyst or service-connected lumbar strain.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).






(Continued on the next page)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


